Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Request for Continued Examination (RCE) filed on 10/19/2021, in which claims 42-48, 51-53, 56, 60-61 are amended. Claims 42-61 are currently pending.
	Response to Arguments
Applicant’s arguments with respect to claims 42-61 have been considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
within a degree of similarity" in claim 55 is a relative term which renders the claim indefinite.  The term "within a degree of similarity" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 42-49, 53-54, 58, and 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Baszucki (US 10699462 B1), in view of Yanagi (US 20120023560 A1 thereafter "Yanagi").
As to claim 42, Baszucki discloses a method comprising: at a device including a display, a non-transitory memory and one or more processors coupled with the display and the non-transitory memory: [Client device 110A-110B includes a display device 510 (display) [See Col 16, Ln 30-34], data storage device 516 (non-transitory memory) [See 
obtaining a set of selectable attribute values for an objective-effectuator; [Fig 2 shows a plurality of morphing settings (set of selectable attribute values) for morphing a character (objective-effectuator) [See Col 9, Ln 24-50]. A skilled artisan would understand that the settings would be obtained from memory in order to be displayed]
displaying a user interface including a first plurality of configuration control affordances provided to effect configuration of a first attribute characterizing the objective-effectuator and [Fig 2 shows Morph settings 210 which include torso, arms, hands settings (first plurality of configuration control affordances) that control display of the respective body parts (first attribute) on the character [See Col 10, Ln 20-30]]
a second plurality of configuration control affordances provided to effect configuration of a second attribute characterizing the objective-effectuator; [Fig 2 shows settings 214 (second plurality of configuration control affordances) for a torso (second attribute) [See Col 10, Ln 34-51]]
in response to receiving an input indicative of manipulation of a first configuration control affordance of the first plurality of configuration control affordances: setting the first attribute to a first selectable attribute value, from the set of selectable attribute values, that is associated with the first configuration control affordance, and … [The user may select the torso control 212 [See Col 10, Ln 34-40]]
configuring the objective-effectuator at least based on the first selectable attribute value of the first attribute, [The character is configured based on the user's selection of the torso setting [See Col 10, Ln 56-66]]

However, Baszucki does not teach "modifying display of the displayed second plurality of configuration control affordances by changing the number of the second plurality of configuration control affordances that are selectable to effect configuration of the second attribute, wherein at least one of the second plurality of configuration control affordances is displayed after the modification".
On the other hand, Yanagi does teach "modifying display of the displayed second plurality of configuration control affordances by changing the number of the second plurality of configuration control affordances that are selectable to effect configuration of the second attribute, wherein at least one of the second plurality of configuration control affordances is displayed after the modification".
Yanagi discloses that when a "public" option 112b is selected ("manipulation of a first configuration control affordance"), the settings 114 and 116 (second plurality of configuration control affordances) are displayed and are not selectable ("changing the number of the second plurality of configuration control affordances that are selectable"), shown in Fig 8 [See ¶-71]. When the user selects the "private" option 112a ("manipulation of a first configuration control affordance"), the settings 114 and 116 are no longer grayed-out and are selectable ("changing the number of the second plurality of configuration control affordances that are selectable"), shown in Fig 9 [See ¶-73, 23].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls to incorporate the teachings of Yanagi's prohibited controls.

As to claim 43, Baszucki, and Yanagi disclose the method of claim 42, wherein modifying the display of the displayed second plurality of configuration control affordances comprises: reducing the number of the second plurality of configuration control affordances that are selectable in order to restrict configuration [Yanagi, when a "public" option 112b is selected, the settings 114 and 116 (second plurality of configuration control affordances) are displayed and are not selectable ("reducing the number… that are selectable"), shown in Fig 8 [See ¶-71]]
of the objective-effectuator [Fig 2 shows a plurality of morphing settings for morphing a character (objective-effectuator) [See Col 9, Ln 24-50]].
As to claim 44, Baszucki, and Yanagi disclose the method of claim 42, wherein modifying the display of the displayed second plurality of configuration control manipulation of a first configuration control affordance"), the settings 114 and 116 are no longer grayed-out and are selectable ("changing the number of the second plurality of configuration control affordances that are selectable"), shown in Fig 9 [See ¶-73, 23]].
As to claim 45, Baszucki, and Yanagi disclose the method of claim 42, wherein modifying the display of the displayed second plurality of configuration control affordances comprises: changing a visual property of a portion of the second plurality of configuration control affordances in order to indicate that the portion is not selectable [Yanagi, when a "public" option 112b is selected, the settings 114 and 116 (second plurality of configuration control affordances) are displayed and are not selectable ("reducing the number… that are selectable"), shown in Fig 8 [See ¶-71]].
As to claim 46, Baszucki, and Yanagi disclose the method of claim 42, further comprising: in response to receiving an input indicative of a manipulation of a second configuration control affordance from the first plurality of configuration control affordances, setting the first attribute to a second selectable attribute value, from the set of selectable attribute values, that is associated with the second configuration control affordance, and … [Baszucki, The user may select an arms, or hands option (respectively second configuration control affordance) in order to enable morphing of the arms or hands [See Col 10, Ln 26-40]. A setting is modified to enable morphing (second selectable attribute value) of the arms and hands [See Col 10, Ln 56-66]].

However, Baszucki discloses that selection of an arms, or hands option causes display of additional input controls [See Col 10, Ln 34-40]. It would have been obvious to maintain the previously displayed and selectable Torso settings 214 and simply display additional input controls for morphing the arms or hands.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls to maintain display of previously selected settings.
Motivation to do so would be to maintain the visibility of available settings, thus reducing configuration time.
As to claim 47, Baszucki, and Yanagi disclose the method of claim 46, wherein maintaining the display of the displayed second plurality of configuration control affordances comprises: maintaining the number of the second plurality of configuration control affordances that are selectable [Baszucki, selection of an arms, or hands option causes display of additional input controls [See Col 10, Ln 34-40]. It would have been obvious to maintain the previously displayed and selectable Torso settings 214 and simply display additional input controls for morphing the arms or hands].
As to claim 48, Baszucki, and Yanagi disclose the method of claim 46, wherein maintaining the display of the displayed second plurality of configuration control affordances comprises: [Baszucki, selection of an arms, or hands option causes display of additional input controls [See Col 10, Ln 34-40]. It would have been obvious to 
maintaining a visual property of the second plurality of configuration control affordances in order to indicate that an entirety of the second plurality of configuration control affordances are selectable [Yanagi, the settings 114 and 116 are no longer grayed-out (visual property) and are selectable ("indicate that an entirety of the second plurality of configuration control affordances are selectable"), shown in Fig 9 [See ¶-73, 23]].
[Examiner's note: The limitation "including one or more of…" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "geometry, materials" teaches the entire limitation]
As to claim 49, Baszucki, and Yanagi disclose the method of claim 42, wherein obtaining the set of selectable attribute values comprises: obtaining physical attributes including one or more of … geometry, [Baszucki, Body parts (geometry), e.g. torso, arms, and hands, may be modified using the morph settings 210 [See Col 10, Ln 26-55]]
materials, …[Baszucki, accessories (materials), e.g. mask, shirt, shoes, hat, and weapon, may be added [See Col 10, Ln 26-30]]. 
As to claim 53, Baszucki, and Yanagi disclose the method of claim 42, further comprising: determining, by a rules engine including one or more rules, the change in the number of the second plurality of configuration control affordances that are 
As to claim 54, Baszucki, and Yanagi disclose the method of claim 53, wherein the one or more rules are provided by an entity that controls the objective-effectuator [Baszucki, a creator (entity) may limit the morph settings 201 (rules are provided) [See Col 11, Ln 23-26]].
As to claim 58, Baszucki, and Yanagi disclose the method of claim 42, wherein the set of selectable attributes indicates synthesized reality settings in which to instantiate the objective-effectuator [Baszucki, Fig 2 shows a plurality of morphing settings (synthesized reality settings) for morphing a character ("instantiate the objective-effectuator") [See Col 9, Ln 24-50]].
As to claim 60, Baszucki discloses a device comprising: one or more processors; a non-transitory memory; one or more displays; and one or more programs stored in the non-transitory memory, which, when executed by the one or more processors, cause the device to: [Client device 110A-110B includes a display device 510 (display) [See Col 16, Ln 30-34], data storage device 516 (non-transitory memory)  storing instructions (programs) [See Col 16, Ln 36-40], and a processing device 502 (one or more processors) to perform the instructions [See Col 16, Ln 9-26]]

display a user interface including a first plurality of configuration control affordances provided to effect configuration of a first attribute characterizing the objective-effectuator and [Fig 2 shows Morph settings 210 which include torso, arms, hands settings (first plurality of configuration control affordances) that control display of the respective body parts (first attribute) on the character [See Col 10, Ln 20-30]]
a second plurality of configuration control affordances provided to effect configuration of a second attribute characterizing the objective-effectuator; [Fig 2 shows settings 214 (second plurality of configuration control affordances) for a torso (second attribute) [See Col 10, Ln 34-51]]
in response to receiving an input indicative of manipulation of a first configuration control affordance of the first plurality of configuration control affordances: set the first attribute to a first selectable attribute value, from the set of selectable attribute values, that is associated with the first configuration control affordance, and … [The user may select the torso control 212 [See Col 10, Ln 34-40]]
configure the objective-effectuator at least based on the first selectable attribute value of the first attribute, [The character is configured based on the user's selection of the torso setting [See Col 10, Ln 56-66]]
wherein the objective-effectuator is associated with a set of predefined actions [Controls are provided for each action that modifies a character [See Col 11, Ln 6-12]].

On the other hand, Yanagi does teach "modify display of the displayed second plurality of configuration control affordances by changing the number of the second plurality of configuration control affordances that are selectable to effect configuration of the second attribute, wherein at least one of the second plurality of configuration control affordances is displayed after the modification".
Yanagi discloses that when a "public" option 112b is selected ("manipulation of a first configuration control affordance"), the settings 114 and 116 (second plurality of configuration control affordances) are displayed and are not selectable ("changing the number of the second plurality of configuration control affordances that are selectable"), shown in Fig 8 [See ¶-71]. When the user selects the "private" option 112a ("manipulation of a first configuration control affordance"), the settings 114 and 116 are no longer grayed-out and are selectable ("changing the number of the second plurality of configuration control affordances that are selectable"), shown in Fig 9 [See ¶-73, 23].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls to incorporate the teachings of Yanagi's prohibited controls.
Motivation would be because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design 
As to claim 61, Baszucki discloses a non-transitory memory storing one or more programs, which, when executed by one or more processors of a device with a display, cause the device to: [Client device 110A-110B includes a display device 510 (display) [See Col 16, Ln 30-34], data storage device 516 (non-transitory memory)  storing instructions (programs) [See Col 16, Ln 36-40], and a processing device 502 (one or more processors) to perform the instructions [See Col 16, Ln 9-26]]
obtain a set of selectable attribute values for an objective-effectuator; [Fig 2 shows a plurality of morphing settings (set of selectable attribute values) for morphing a character (objective-effectuator) [See Col 9, Ln 24-50]. A skilled artisan would understand that the settings would be obtained from memory in order to be displayed]
display a user interface including a first plurality of configuration control affordances provided to effect configuration of a first attribute characterizing the objective-effectuator and [Fig 2 shows Morph settings 210 which include torso, arms, 
a second plurality of configuration control affordances provided to effect configuration of a second attribute characterizing the objective-effectuator; [Fig 2 shows settings 214 (second plurality of configuration control affordances) for a torso (second attribute) [See Col 10, Ln 34-51]]
in response to receiving an input indicative of manipulation of a first configuration control affordance of the first plurality of configuration control affordances: set the first attribute to a first selectable attribute value, from the set of selectable attribute values, that is associated with the first configuration control affordance, and … [The user may select the torso control 212 [See Col 10, Ln 34-40]]
configure the objective-effectuator at least based on the first selectable attribute value of the first attribute, [The character is configured based on the user's selection of the torso setting [See Col 10, Ln 56-66]]
wherein the objective-effectuator is associated with a set of predefined actions [Controls are provided for each action that modifies a character [See Col 11, Ln 6-12]].
However, Baszucki does not teach "modify display of the displayed second plurality of configuration control affordances by changing the number of the second plurality of configuration control affordances that are selectable to effect configuration of the second attribute, wherein at least one of the second plurality of configuration control affordances is displayed after the modification".
On the other hand, Yanagi does teach "modify display of the displayed second plurality of configuration control affordances by changing the number of the second 
Yanagi discloses that when a "public" option 112b is selected ("manipulation of a first configuration control affordance"), the settings 114 and 116 (second plurality of configuration control affordances) are displayed and are not selectable ("changing the number of the second plurality of configuration control affordances that are selectable"), shown in Fig 8 [See ¶-71]. When the user selects the "private" option 112a ("manipulation of a first configuration control affordance"), the settings 114 and 116 are no longer grayed-out and are selectable ("changing the number of the second plurality of configuration control affordances that are selectable"), shown in Fig 9 [See ¶-73, 23].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls to incorporate the teachings of Yanagi's prohibited controls.
Motivation would be because known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. One of ordinary skill in the art of graphical user interfaces would have found it obvious to combine Baszucki's character controls with Yanagi's prohibited controls in order to gain the commonly understood benefit of such adaptation, such as allowing the user to see available settings while preventing certain combinations of selections. Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. .
Claims 50, 52, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Baszucki (US 10699462 B1), in view of Yanagi (US 20120023560 A1 thereafter "Yanagi"), in view of Ventrella et al (US 6545682 B1 thereafter "Ventrella").
As to claim 50, Baszucki, and Yanagi do not disclose "wherein obtaining the set of selectable attribute values comprises: obtaining behavioral attributes for the objective-effectuator."
On the other hand, Ventrella does teach "wherein obtaining the set of selectable attribute values comprises: obtaining behavioral attributes for the objective-effectuator."
Ventrella discloses genes (selectable attribute values) for alertness, and shiftiness (respectively behavioral attributes) affect the behavior of an avatar (objective-effectuator) [See Col 3, Ln 23-25, Col 18, Ln 12-19]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls, and Yanagi's prohibited controls to incorporate the teachings of Ventrella's alertness and shiftiness.
Motivation to do so would be to influence the behavior of the avatar independent of direct user input, as taught by Ventrella [See Col 3, Ln 25-27]. 
As to claim 52, Baszucki, and Yanagi do not disclose "selecting the first plurality of configuration control affordances and the second plurality of configuration control affordances based on the set of selectable attribute values."
On the other hand, Ventrella does teach "selecting the first plurality of configuration control affordances and the second plurality of configuration control affordances based on the set of selectable attribute values."
Ventrella discloses that the selection of the archetype (set of selectable attribute values) assigns default values to each gene ("selecting the first plurality of configuration control affordances and the second plurality of configuration control affordances") [See Col 12, Ln 37-38, Col 8, Ln 31-46]. A skilled artisan would understand that the gene values displayed in 152 would be changed ("selecting …based on the set of selectable attribute values") according to the default values since the user can tweak the genes from the selected defaults [See Col 12, Ln 37-44, Col 6, Ln 30-44].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls, and Yanagi's prohibited controls to incorporate the teachings of Ventrella's archetypes.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Ventrella's archetypes would have predictably resulted in reducing the amount of work required to create an avatar.
As to claim 56, Baszucki, and Yanagi disclose the method of claim 42, wherein the first configuration control affordance is associated with a visual characteristic of the objective-effectuator and … [Baszucki, Fig 2 shows settings 214 (second plurality of 
However, Baszucki, and Yanagi do not teach "the second attribute affects a behavioral characteristic of the objective-effectuator."On the other hand, Ventrella does teach "the second attribute affects a behavioral characteristic of the objective-effectuator."
Ventrella discloses genes (selectable attribute values) for alertness, and shiftiness (respectively behavioral attributes) affect the behavior of an avatar (objective-effectuator) [See Col 3, Ln 23-25, Col 18, Ln 12-19]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls, and Yanagi's prohibited controls to incorporate the teachings of Ventrella's alertness and shiftiness.
Motivation to do so would be to influence the behavior of the avatar independent of direct user input, as taught by Ventrella [See Col 3, Ln 25-27]. 
Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Baszucki (US 10699462 B1), in view of Yanagi (US 20120023560 A1 thereafter "Yanagi"), in view of Fogel et al (US 20040053690 A1 thereafter "Fogel").
As to claim 51, Baszucki, and Yanagi do not disclose "selecting the first plurality of configuration control affordances and the second plurality of configuration control affordances based on the objective-effectuator."

Fogel discloses that different genetic traits are included for different digenome/character genres, e.g. tank, and warrior [See ¶-52]. This may cause a tank digenome (objective-effectuator) to include different traits (first and second plurality of configuration control affordances) than a warrior digenome [See ¶-53]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls, and Yanagi's prohibited controls to incorporate the teachings of Fogel's genre varying traits.
Motivation to do so would be to adjust the desired level of realism or randomness, as taught by Fogel [See ¶-54]. 
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Baszucki (US 10699462 B1), in view of Yanagi (US 20120023560 A1 thereafter "Yanagi"), in view of Rinneberg et al (US 20180107367 A1 thereafter "Rinneberg").
As to claim 55, Baszucki, and Yanagi do not disclose "in response to determining that the input indicates an attribute value that is not within the set of selectable attribute values, selecting a particular selectable attribute value from the set of selectable attribute values such that the particular selectable attribute value is within a degree of similarity to the attribute value indicated by the input."
On the other hand, Rinneberg does teach "in response to determining that the input indicates an attribute value that is not within the set of selectable attribute values, selecting a particular selectable attribute value from the set of selectable attribute 
Rinneberg discloses that when the user selects a position on a slider on a non-accessible position ("not within the set of selectable attribute values"), then the slider handle 304 snaps to the closest ("within a degree of similarity") accessible position [See ¶-24]. Each accessible position (selectable attribute value) is associated with a value [See ¶-21].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls, and Yanagi's prohibited controls to incorporate the teachings of Rinneberg's slider snapping.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Rinneberg's slider snapping would have predictably resulted in reducing the amount of work required by a user to select a valid value. Motivation to do so would be because it is a simple substitution of one known element for another to obtain predictable results. A skilled artisan would have known how to replace Ventrella's character trait controls with Rinneberg's snapping slider. A skilled artisan would have understood that the substitution would have resulted in the predictable result of allowing the user to select from a range of allowed values.
Claims 57, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Baszucki (US 10699462 B1), in view of Yanagi (US 20120023560 A1 thereafter "Yanagi"), in view of Do et al (US 20090147008 A1 thereafter "Do").
As to claim 57, Baszucki, and Yanagi do not disclose "obtaining a set of preselected actions performable by the objective-effectuator."
On the other hand, Do does teach "obtaining a set of preselected actions performable by the objective-effectuator."
On the other hand, Do does teach "obtaining a set of preselected actions performable by the objective-effectuator."
Do discloses that an interface may be displayed with mappings for user commands to a plurality of action (preselected actions) that are performed by an avatar (objective-effectuator) [See ¶-43, 13].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Baszucki's character controls, and Yanagi's prohibited controls to incorporate the teachings of Do's action-command configuration.
Motivation to do so would be to overcome the drawbacks of the prior art which do not provide mechanisms to allow a user to have comprehensive control of an avatar's behavior, as taught by Do [See ¶-2].
As to claim 59, Baszucki, and Yanagi do not disclose "wherein the set of selectable attributes indicates other objective-effectuators interactable with the objective-effectuator."
On the other hand, Do does teach "wherein the set of selectable attributes indicates other objective-effectuators interactable with the objective-effectuator."
Do discloses that the types of objects that an avatar can possess can be limited based on the parameters of the virtual environment [See ¶-10].

Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Do's object possession parameters would have predictably resulted in allowing the service provider greater control over interactions with objects.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/ROBERTO BORJA/Primary Examiner, Art Unit 2173